 Case 19-40548-JMM             Doc 14 Filed 06/12/19 Entered 06/12/19 22:44:12                       Desc Imaged
                                    Certificate of Notice Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT

                                               DISTRICT OF IDAHO


In Re:                                                      )
                                                            )
Christopher Anthony Rubio                                   )   Case Number: 19−40548−JMM
1668 East 1450 South                                        )
Gooding, ID 83330                                           )   Chapter Number: 7
                                                            )
Social Security No.: xxx−xx−6259                            )
Employer's Tax I.D. No.:                                    )
                                                            )
Debtor                                                      )
                                                            )
____________________________________________

                    ORDER APPROVING PAYMENT OF FILING FEE IN INSTALLMENTS

Upon consideration of Debtor's Application to pay filing fees in installments, the Court ORDERS that the application
be GRANTED.

The Debtor shall pay the filing fee according to the following terms:



   $ 85.00 on or before 06/14/2019
   $ 85.00 on or before 06/28/2019
   $ 85.00 on or before 07/12/2019
   $ 80.00 on or before 07/26/2019

1. IT IS FURTHER ORDERED that all payments be made at the office of the United States Bankruptcy Court
located at U.S. Bankruptcy Court
801 East Sherman
Pocatello, ID 83201
and that until the filing fee is paid in full, the Debtor(s) shall not pay any money or transfer any property to his
attorney and his attorney shall not accept any money or property from the Debtor(s) for services in connection with
this case.

2. IT IS FURTHER ORDERED that if anytime after the entry of the Order, Debtor(s) shall fail to timely make
payment of any installment, then the clerk may issue notice to the Debtor(s) that the entire unpaid balance of the
filing fee shall be payable and due within twenty one (21) days, and if not paid, the bankruptcy case may be
DISMISSED without further notice.

NOTE: Payments are to be made to the Court in the form of money order or cash only. No personal checks or
debit/credit cards will be accepted.



                                                                Stephen W Kenyon
Dated: 6/10/19                                                  Clerk, U.S. Bankruptcy Court
        Case 19-40548-JMM              Doc 14 Filed 06/12/19 Entered 06/12/19 22:44:12                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                     District of Idaho
In re:                                                                                                     Case No. 19-40548-JMM
Christopher Anthony Rubio                                                                                  Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0976-8                  User: jdunnegan                    Page 1 of 1                          Date Rcvd: Jun 10, 2019
                                      Form ID: oinstall                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 12, 2019.
db              Christopher Anthony Rubio,   1668 East 1450 South,   Gooding, ID 83330

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 10, 2019 at the address(es) listed below:
              Gary L Rainsdon   trustee@filertel.com,
               id12@ecfcbis.com;lori@filertel.com;cblackburn@filertel.com;jhancock@filertel.com
              US Trustee   ustp.region18.bs.ecf@usdoj.gov
                                                                                            TOTAL: 2
